Citation Nr: 1211102	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's daughter



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.  The Veteran died in November 2007.  The appellant is the widow of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2011, the case was remanded for a Board hearing.  In December 2011, the appellant appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  The case has been returned to the Board.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, as noted a hearing was held in December 2011.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 2007.  

2.  The Veteran died in November 2007.  

3.  The appellant and the Veteran did not form what could be considered as a common-law marriage prior to their legal marriage.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j). 

The term "spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2011). 

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2011). However, the surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2011).  

The Court has held that one claiming to be the spouse of a Veteran had the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

Common-law marriage is recognized in the state of Oklahoma.  To establish a common-law marriage, the parties must: 

(1) have an actual and mutual agreement between the spouses to be husband and wife; (2) have a permanent relationship; (3) have an exclusive relationship, proved by cohabitation as man and wife; and (4) hold themselves out publicly as husband and wife. 

The authority for the above elements is Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-29 (Okla. 1983).  The Board notes that the case cited is correct as to the elements generally required to establish a common law marriage under the case law of Oklahoma.  Additionally, the party that asserts a common law marriage must prove the elements and the common law marriage must be established by clear and convincing evidence.  Id.  

The elements are most commonly established by circumstantial evidence.  These include cohabitation, actions consistent with the relationship of spouses, recognition by the community of the marital relationship, declarations by the parties, listing the putative spouse and his/her children as his/her stepchildren on insurance, giving cards to the other as a spouse, celebrating an anniversary every year, and children giving them anniversary gifts.  The filing of joint tax returns, or naming one as a spouse in a will or opening bank accounts or taking property as husband and wife were also said to be circumstantial evidence of a common law marriage.  It was noted that the totality of the circumstances should be considered.

Here, the appellant and the Veteran were legally married in May 2007.  The Veteran died in November 2007.  As the appellant was not married to the Veteran for a year before his death, she is not entitled to DIC benefits based on her legal marriage.  However, as noted, Oklahoma recognized common-law marriage and thus the Board must determine if the Veteran and the appellant were married via common-law.  

The Evidence

The record shows that in August 1976, the Veteran married D.J..  They were divorced in June 2001.  The appellant applied for death benefits in December 2007. 

In a May 2008 statement, the appellant stated that she lived continuously with the Veteran since their marriage until his death and that she was not claiming that their relationship was common law.  In another May 2008 statement as well as in a June 2008 statement, the appellant stated that she and the Veteran did not have a common law marriage.  

In a July 2008 statement the appellant reported that she and the Veteran lived together from May 2000 to December 2002.  She listed the various addressed where they lived.  

In a July 2008 statement a friend of the appellant, C.P. reported that she had known the Veteran since 2000 and has known the appellant for 10 to 12 years.  She reported that the Veteran and the appellant were generally known as husband and wife.  Her basis for this was that they were common law married and then they married.  She reported that she heard the Veteran and the appellant referred to each other as husband and wife on several different occasions.  She stated that the Veteran and appellant lived together from the spring of 2000 to November 2007 in Tulsa Oklahoma.  

In an August 2008 statement, S.W. stated that she had known the Veteran and the appellant for at least 5 years, and that for as long as she has known them they lived as married.  She stated that they sharerd financial and domestic responsibility and presented themselves as married.  Also in an August 2008 statement, C.T. stated that she had known the Veteran since 2008 and the appellant since 1996.  She reported that they referred to each other as husband and wife.  She stated that they lived together continuously from January 2003 to November 2007.  

In a December 2004 form used for patient information at an eye instate, the appellant listed the Veteran as the person (other than spouse) to contact in case of an emergency.  The relationship was noted as fiancé and the address was a post office box.  In a July 2004 VA Form 29-336b, the Veteran designated the appellant as his beneficiary.  His address was noted to be in Muskogee, Oklahoma.  

In December 2008, the appellant sent a copy of a gas bill dated in March 2006.  The Veteran and the appellant are listed at different addresses.  She also forwarded court documents in which she is listed by her maiden name in one and her maiden name AKA using the Veteran's last name.  

In a December 2000 application and agreement for appearance bond the Veteran listed the appellant's name as the wife's maiden name.  An April 2010 electronic school record shows the appellant's daughter was enrolled in school and that the Veteran and the appellant are shown under "enrolled with".  The appellant is listed under her maiden name.  The Veteran is not listed under parent/guardian.  

The appellant submitted a July 2006 check from the Tulsa County Sheriff's Office Inmate Trust Account paid to the order of the appellant in her maiden name.  

VA correspondence to the Veteran dated in March 2005, March 2006, and March 2007, are sent to him at an address in Muskogee, Oklahoma.  

The Board finds that a common-law marriage did not exist between the deceased Veteran and the appellant prior to their legal marriage.  The State of Oklahoma requires clear and convincing proof of a common-law marriage.  (1) have an actual and mutual agreement between the spouses to be husband and wife; (2) have a permanent relationship; (3) have an exclusive relationship, proved by cohabitation as man and wife; and (4) hold themselves out publicly as husband and wife. 

One of the elements of a common-law marriage is cohabitation.  The evidence does not show by clear and convincing evidence that the Veteran and the appellant were cohabiting at the time prior to the legal marriage or that they were holding themselves out as married at that time.  As noted, in December 2004 the appellant listed the Veteran as her fiancé on a medical form and only a post office box number was used as an address for the appellant.  Although the appellant has stated that in 2004 she and the Veteran lived in Tulsa, the July 2004 beneficiary designation form shows that the Veteran listed his address as being in Muskogee, and he referred to the appellant as his fiancé.  No address was listed for the appellant.  Additionally a March 2006 gas bill shows different addresses for the Veteran and the appellant.  And when the December 2000 application for appearance bond was signed, the Veteran was still legally married to D.J.  

While the appellant has submitted statements from friends, such evidence fails to refute the evidence stated above.  Records show that the Veteran maintained a different address than that noted by the appellant during the time frame that the lay parties attested that they lived together.  It is noted that the Veteran maintained an address in Muskogee until at least March 2007 according to VA records.  This address is not the address that the appellant contends that they lived together in Tulsa.  Further one lay person indicated in her statement that she knew the Veteran since 2008; however he died in 2007. 

At her hearing at the RO, the appellant testified that she and the Veteran did not have any bank accounts together, and did not file taxes.  She stated that while the Veteran was in prison, his checks from VA were cashed by his daughter.  

After weighing the evidence, the Board finds a lack of competent evidence to warrant a favorable decision.  The Board finds that the contemporaneous evidence and subsequent lay statements do not support this claim.  The appellant's arguments and the law have been duly considered, but for the reasons described the benefit sought is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The doctrine of reasonable doubt is not for application in the present case. See 38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board concludes that while  the appellant was the Veteran's legal spouse at the time of his death in November 2007, they were not legally married for one year before his death, and that there is no credible evidence in the record that the appellant and Veteran had a common law marriage prior to the legal marriage.  
Accordingly, the appellant's claim for recognition as the Veteran's widow for purposes of VA benefits must be denied.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2008.  Moreover, the record shows that the appellant is represented by a Veteran's Service Organization and had its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). Furthermore, VCAA notice is not required as the law and not the facts are dispositive and the claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The appellant has not identified any outstanding evidence to be obtained.  Accordingly, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


